—In an action to recover damages for breach of a commercial lease, the defendants Le Peep International, Inc., Le Peep Restaurants, Inc., and Le Peep Grills, Inc., appeal from (1) a decision of the Supreme Court, Nassau County (Shifrin, R.), dated June 22, 1999, and (2) a judgment of the same court dated July 20, 1999, which, after trial, is in favor of the plaintiff and against them in the principal sum of $591,987.99.
Ordered that the appeal from the decision is dismissed as no appeal lies from a decision (see, CPLR 5701); and it is further,
Ordered that the judgment is affirmed; and it is further,
*343Ordered that the respondent is awarded one bill of costs.
Contrary to the appellants’ contention, the record supports the Referee’s determination that after the appellants abandoned the subject premises, the plaintiff landlord re-let the premises for its own account rather than for the appellants’ benefit (see, Holy Props. v Cole Prods., 87 NY2d 130).
Additionally, the award of an attorney’s fee was a provident exercise of discretion (see, Burstin Investors v K.N. Investors, 239 AD2d 376).
The appellants’ remaining contentions are without merit. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.